Opinion by
Will-son, J.
§152. Citation; service of on one defendant no authority for judgment against others, when. Plaintiff in error sued defendant in error and H. J. Frees and Charles Ettinger to recover an alleged indebtedness of $250. Service of citation was had only upon H. J. Frees. Judgment by default was rendered against all the defendants. From said judgment Tilman alone prosecutes this writ of error. No facts are alleged in the petition which would make service of citation upon one of the defendants valid as to all of them. Service of citation upon Frees did not therefore authorize judgment by default against the other parties.
Reversed and remanded.